The Stjbbogate.
An order for the sale of the real estate of Drew Glann deceased, for the payment of his debts, was opened on the application of certain of his heirs, to allow them to contest the administrators’ account of assets coming to their hands, and the validity of the debts allowed by them against the estate.
These grounds of contesting the proceedings of the administrators seem, however, to be now abandoned, and the contestants seek to establish a claim, or claims, of their own against the estate for about six hundred dollars and interest, which it is alleged was received by the intestate in trust, to be distributed amongst them, and now constitutes a debt due to them.
The claim has never been presented to the administrators, and they now deny its validity, and resist its allowance.
Claims disputed or rejected by the administrator, must be established, if at all, by a suit or by a reference pursuant to the statute. The power of the Surrogate in this proceeding, and at this stage of it at least, is limited to passing on such claims as are contested by the heir or devisee, and does not extend to deciding *77upon claims which an disputed or rejected by the administrator (2 R. S. 102 § 10; Magee v. Vedder, 6 Barb., 352.)
For this reason, without reference to the merits of the claim, the order to open the hearing is vacated, and the administrators allowed to proceed with the sale.
Order accordingly.